Citation Nr: 1755574	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in October 2015.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) performed additional development and the Veteran was afforded a new VA examination.  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  The Veteran was scheduled for a hearing on January 28, 2014, but he did not appear.  No further communication has been received from the Veteran regarding a hearing.  Thus, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d) (2017).


FINDING OF FACT

The Veteran's acquired psychiatric disorders, other than PTSD, did not have onset during active service and were not caused by active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not all been met.  38 U.S.C. §§  1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - acquired psychiatric disorder, other than PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his acquired psychiatric disorder, other than PTSD, is directly related to service.  The Board notes that the Veteran was granted service connection for PTSD, effective July 23, 2009.

VA treatment records as well as records from Social Security Administration (SSA) indicate that the Veteran has been diagnosed with a mood disorder, not otherwise specified (NOS), polysubstance abuse, personality disorder NOS, bipolar disorder, alcohol use disorder, cannabis use disorder, tobacco use disorder, and major depressive disorder (MDD).  A June 2017 list of the Veteran's problems includes bipolar affective disorder, PTSD, polysubstance abuse, and insomnia.

SSA records indicate that the Veteran had been alleging disability since February 2009 and was determined to be disabled.

Regarding an acquired psychiatric disorder, other than PTSD, the Board finds that the Veteran has a current disability, and thus meets the first requirement of service connection.

As to whether an acquired psychiatric disorder had its onset in service, the Veteran's service treatment records (STRs) do not indicate complaints, treatment, or diagnosis of an acquired psychiatric disorder or related symptoms.  Thus, the Veteran's service records do not provide evidence in support of his claim.

The Veteran underwent a VA examination in August 2011.  The examiner indicated that the Veteran's alcohol and marijuana abuse was not caused or worsened by service.  The Board previously determined that the August 2011 examination was inadequate, and a new examination was scheduled.

In the Veteran's May 2012 VA Form 9, the Veteran indicated that he has PTSD, anxiety, depression, bipolar disorder, difficulty concentrating, anger, irritability, nightmares, trouble sleeping, chronic neck and back pain, social isolation, and relationship problems.  The Veteran indicated that he has trouble sleeping and concentrating, has disturbing dreams regarding his service, and feels emotionally numb.

In a May 2012 statement, the Veteran's mother indicates that when the Veteran returned from service, he was different.  She indicated that the Veteran's wife and children were afraid of the Veteran and that he had been drinking excessively.

In December 2015, the Veteran underwent a new VA examination for PTSD.  The examination report indicates that the Veteran was diagnosed with PTSD, alcohol use disorder, cannabis use disorder, tobacco use disorder, and MDD.  The examiner noted that it is not possible to differentiate which symptoms are attributable to each diagnosis.  The examiner indicated that the Veteran's PTSD and MDD are co-morbid diagnoses with overlapping symptoms.  The examiner also noted that substance abuse and PTSD are comorbid disorders and that PTSD is strongly associated with substance abuse and dependence, as are other problems, including sleep disturbances.  The examiner indicated that the Veteran's PTSD is most likely caused by or a result of military service, but the examiner also noted that many of the Veteran's behaviors were not due to PTSD but rather due to "poor choice," including alcohol and drug use.  The examiner noted that it is unclear whether the Veteran's problems stem more from substance abuse than from military events.

In November 2016, the Veteran underwent a VA examination for PTSD.  The examiner did not respond to whether the Veteran has more than one diagnosed mental disorder.  The examiner did not provide an opinion regarding a connection between the Veteran's diagnosed psychiatric disorders and service.

In October 2017, the Veteran underwent a VA examination for Mental Disorders.  The examination report indicates that the Veteran has a diagnosis of substance abuse disorder and that the Veteran has claimed bipolar disorder, among other conditions, other than PTSD.  The examiner noted that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the evidence does not substantiate that the Veteran has bipolar disorder tethered to military service and noted that the Veteran left the military "sound of mind and body."  The examiner noted that bipolar disorder is not known to be caused by PTSD.  The report indicates that the Veteran's substance abuse causes insomnia, irritability, poor judgment, depression, and fits of rage, and that these symptoms can mimic other conditions, including PTSD.  The examiner explained that it may be impossible to tell if the Veteran's symptoms are due to alcohol and drug use or to PTSD.  The examiner noted that the Veteran has not seen a mental health provider since 2015.  

In July 2017, the Veteran's mother submitted a statement indicating that the Veteran has a history of bipolar affective disorder.

A medical health physician note, dated August 3, 2017, indicates that the Veteran is followed in the Mental Health Clinic for Bipolar Disorder and PTSD but that he had not been seen lately for mental health treatment.

Further, there is no probative evidence of record indicating a nexus between the Veteran's acquired psychiatric disorder and service.  The October 2017 VA examiner indicates that the Veteran's bipolar disorder was less likely than not incurred in or caused by service and also noted that bipolar disorder is not known to be caused by PTSD.  The Veteran's VA examinations do not indicate a connection between the Veteran's acquired psychiatric disorder and service.  Thus, the third element of a service connection claim is not satisfied.

The Board has considered the Veteran's statements and statements submitted by the Veteran's mother regarding the Veteran's conditions.  However, neither the Veteran nor his mother is medically trained and is therefore not qualified to competently opine about medical etiology.  Although the Veteran claims that his acquired psychiatric disorder is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, acquired psychiatric disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  The origin or cause of the Veteran's acquired psychiatric disorder is not a simple question that can be determined based on mere personal observation by a lay person, so the lay statements are not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is not warranted at this time.  The weight of the evidence shows that the Veteran's acquired psychiatric disorder, other than PTSD, dis not related to service.  For the above reasons, the Board concludes that a preponderance of the evidence is against a finding of a connection between the Veteran's diagnoses, including bipolar disorder and MDD, and his service, an essential criterion for establishing service connection, as outlined in 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


